 Case 2:20-mc-00651-JNP Document 21 Filed 12/10/20 PageID.558 FILED
                                                               Page 1 of 5
                                                        2020 DEC 10 AM 11:18
                                                              CLERK
                                                        U.S. DISTRICT COURT

                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH

 ALCON VISION, LLC,

                         Plaintiff,                  MEMORANDUM DECISION AND
                                                     ORDER OVERRULING OBJECTION
         v.                                          TO DISCOVERY ORDER

 LENS.COM, INC.,

                         Defendant.                     Case No. 2:20-mc-000651-JNP-DBP

 CHAD COSTELLO,                                         Judge Jill N. Parrish

                         Movant.


        Movant Chad Costello objects to Magistrate Judge Pead’s order denying his motion to

quash the deposition subpoena issued by the United States District Court for the Eastern District

of New York. ECF No. 15. When a party objects to a magistrate judge’s non-dispositive ruling,

district courts employ a “clearly erroneous or . . . contrary to law” standard of review. FED. R. CIV.

P. 72(a). Under this deferential standard, the court will affirm the ruling unless the court, exercising

independent judgment, “is left with the definite and firm conviction that a mistake has been

committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948); accord Ocelot

Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988).

        Costello asserts two main arguments to this court. First, he argues that Judge Pead’s order

was contrary to law because he applied the wrong legal standard to determine whether Costello’s

potential deposition testimony would be relevant to Alcon Vision, LLC’s claims in the New York

litigation. Second, Costello contends that the order is contrary to law and clearly erroneous because

his deposition would not be proportional to the needs of that litigation. The court concludes that
 Case 2:20-mc-00651-JNP Document 21 Filed 12/10/20 PageID.559 Page 2 of 5




the order denying the motion to quash is neither clearly erroneous nor contrary to law. Accordingly,

the court OVERRULES Costello’s objection.

I.     RELEVANCE

       Costello first argues that Judge Pead’s order is contrary to law because his deposition

testimony, as a matter of law, would not be relevant to the New York litigation. Alcon asserted a

Lanham Act claim against Lens.com for grey-market sales of its products. The Act does not impose

liability for the sale of grey-market products unless the goods are deemed not to be “genuine.” See

Zino Davidoff SA v. CVS Corp., 571 F.3d 238, 243 (2d Cir. 2009). To show that grey-market goods

are not genuine, the trademark owner must prove that “(i) it has established legitimate, substantial,

and nonpretextual quality control procedures, (ii) it abides by these procedures, and (iii) the non-

conforming sales will diminish the value of the mark.” Warner-Lambert Co. v. Northside Dev.

Corp., 86 F.3d 3, 6 (2nd Cir. 1996).

       Judge Pead’s order applied this standard and found that Costello’s deposition testimony

may be relevant to the question of whether Alcon’s purported quality control procedures are

legitimate, substantial, and nonpretextual. Costello argues that this conclusion is wrong as a matter

of law under Zino Davidoff, 571 F.3d 238. In that case, the Second Circuit affirmed a preliminary

injunction against a retailer that removed the plaintiff’s unique production codes (UPCs) from

cologne packaging and bottles. Id. at 241–42, 247. Applying the three-part quality control

procedures test, that court held that the plaintiff would likely prevail on its trademark infringement

claim because the plaintiff used the UPCs for legitimate, substantial, and nonpretextual quality

control procedures to detect counterfeit goods and to identify defective products in case of a recall.

Id. at 244–46. Because the UPCs were part of the plaintiff’s legitimate quality control procedures,

the Second Circuit held that the plaintiff’s use of the UPCs to detect grey-market goods did not


                                                      2
 Case 2:20-mc-00651-JNP Document 21 Filed 12/10/20 PageID.560 Page 3 of 5




defeat its trademark infringement claim. Id. at 245. In other words, the plaintiff’s dual motive for

using the UPCs on its packaging—both as a legitimate, nonpretextual quality control procedure

and as a method for detecting grey-market goods—was not fatal to the infringement claim.

       Costello argues that because his deposition testimony could only be relevant to Alcon’s

desire to curtail grey-market sales of its goods, under Zino Davidoff, his testimony would have no

bearing on the question of whether Alcon had established legitimate, substantial, and nonpretextual

quality control procedures. The court disagrees. Zino Davidoff did not hold that a trademark

owner’s motive to curb grey-market sales was irrelevant to a determination of whether the owner

had established legitimate—as opposed to pretextual—quality control procedures. It held that that

if a trademark owner proves that it has enacted legitimate quality control procedures, a concurrent

desire to use the quality control procedures to curtail grey-market sales will not defeat the owner’s

trademark infringement claim. 1

       Because Costello’s deposition testimony may be relevant to the issue of whether Alcon’s

packaging is part of a legitimate, substantial, and nonpretextual quality control procedure, the court

determines that Judge Pead’s order denying Costello’s motion to quash is not contrary to law.




       1
           The New York court presiding over the underlying Alcon litigation agrees. In a Report
and Recommendation recommending the denial of a motion for a preliminary injunction, which
was adopted by the district court, Magistrate Judge Mann rejected a similar argument made by
Alcon, stating that “Alcon overstates the breadth of the ruling in Zino Davidoff.” ECF No. 9, Ex.
L, p. 47. Judge Mann also suggested that evidence of Alcon’s motive to track grey-market sales
was relevant to her determination that its quality control procedures were pretextual. Id. at p. 45–
46. Of course, the New York court will make the ultimate determination of whether Costello’s
testimony is relevant or not. Therefore, this court defers to the New York court’s strong indication
that testimony on Alcon’s motive for instituting the packaging changes will be relevant to the issues
in that litigation.
                                                      3
  Case 2:20-mc-00651-JNP Document 21 Filed 12/10/20 PageID.561 Page 4 of 5




II.    PROPORTIONALITY

       Costello also argues that Judge Pead erred because Lens.com’s deposition would not be

proportionate to the needs of the New York litigation. See FED. R. CIV. P. 26(b)(1) (“Parties may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case . . . .”). Costello asserts that Alcon does not dispute that

its packaging changes were designed to reduce grey-market sales. He contends that because his

testimony would only go to Alcon’s motive for instituting its packaging changes, his deposition

would not add anything to the New York litigation. Thus, he reasons that his deposition would be

disproportionate to the needs of that case.

       Setting aside the question of whether Costello, a third party to the New York litigation, has

standing to object on proportionality grounds, the court disagrees with Costello’s assertion that his

testimony would be completely useless to Lens.com’s defense against Alcon’s trademark

infringement claim. Although Alcon may have conceded that it was motivated in part by a desire

to curtail grey-market sales when it made the packaging changes, it has not conceded that this

alleged quality control measure was pretextual. Costello may have information relevant to the

question of whether the prime motivation for Alcon’s packaging changes was to control

grey-market sales. In other words, his testimony may shed light on whether Alcon’s quality control

explanation for the packaging changes is merely pretext. Because the court disagrees with

Costello’s assertion that his testimony would be worthless to the issues being litigated in the New




                                                      4
 Case 2:20-mc-00651-JNP Document 21 Filed 12/10/20 PageID.562 Page 5 of 5




York action, the court rejects his proportionality argument. 2 Accordingly, Judge Pead’s order is

neither clearly erroneous nor contrary to law.

                                         CONCLUSION

       The court OVERRULES Costello’s objections to Judge Pead’s order denying his motion

to quash.

       Signed December 10, 2020.

                                             BY THE COURT:



                                             ______________________________________
                                             JILL N. PARRISH
                                             United States District Judge




       2
        Additionally, Costello did not properly brief his proportionality argument before Judge
Pead until his reply brief. Judge Pead was within his discretion to decline to quash the deposition
subpoena based upon an argument raised for the first time in a reply brief.
                                                    5
